GRIFFIN, J.
We find no abuse of discretion in the trial court’s entry of a temporary injunction. The trial court should have followed Florida Rule of Civil Procedure 1.610(b), however, and determined the appropriate bond upon entry of the injunction rather than reserve ruling pending a separate evidentiary hearing. Under the circumstances, we elect to affirm in part but remand for a prompt hearing and disposition of the bond issue.
AFFIRMED in part and REMANDED.
THOMPSON and MONACO, JJ., concur.